Citation Nr: 1134446	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  05-25 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 29, 1974 to September 19, 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from February and March 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Another remand is required in this case.  While the record includes various medical opinions as to the etiology of the Veteran's current psychiatric disorder, the Board finds that all of the opinions currently of record are inadequate.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

In November 1996, the Board requested and obtained an expert medical opinion from a VA Veterans Health Administration psychiatrist.  The psychiatrist opined that the first evidence of psychiatric disability appeared during the October 1974 hospitalization, which in current diagnostic terms would be called an "adjustment disorder with depressed mood."  The psychiatrist stated that it was perhaps precipitated by the Veteran's service discharge, as the Veteran had claimed; however, the Veteran's currently diagnosed psychiatric disability, a complex combination of mood and thought disturbance complicated by substance abuse, was first manifested after service and in his opinion, was not related to service.  This opinion was primarily based upon the evidence then of record and the record now shows that new diagnoses have been made with regard to the Veteran's current psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

On the other hand, a private psychologist, in October 2005 and January 2006, concluded that "[i]t is quite likely that it was the stress of the military experience that ultimately triggered [the Veteran's] decompensation and the onset of his psychosis, thus making the connection to [the Veteran's] military service."  The opinion referenced the fact that within months of service separation the Veteran presented to the hospital with suicidal gestures and the "onset of psychosis" and that thereafter, a "pattern continued over the course of many years with symptoms of depression, hallucinations, and chemical dependency."  It was noted that that the Veteran's experience in the service was highly stressful to him and that significant new symptoms "namely the psychosis" emerged shortly after service and that "[n]o mention is made in the record of any such symptoms prior to entering military service."  In January 2006, the same psychologist emphasized a November 1974 letter from the Veteran's psychiatrist that the "precipitating event" for the Veteran's suicide attempt was his discharge from the Marines.  

However, this private psychologist's 2005 and 2006 opinions are found to have very limited probative value as they are based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Although the psychologist stated that he reviewed the Veteran's previous medical records, the facts upon which these opinions are based are not shown by the previous medical records.  The psychologist states that within months after service discharge there was an onset of psychosis.  Although the Veteran did receive treatment for a suicide gesture soon after service discharge, the diagnoses were depressive reaction and personality disorder, neither of which are a psychosis.  Moreover, although it was reported that the Veteran was upset about being discharged from service, the evidence also shows that he was also upset about not being able to find a job, and at that time the Veteran had a chaotic family history which was significant and contributory to the suicidal gesture.  The evidence of record does not show a diagnosis of a psychosis until 1983, approximately nine years after service discharge.  

Finally, the most recent etiology opinion of record is a December 2009 private psychological evaluation report noting diagnoses of schizophrenia-undifferentiated type, cognitive disorder, not otherwise specified, and alcohol dependence, in full remission.  In this report, the Veteran reported that he struggled with the mental and emotional demands of military training and that he began to experience symptoms of depression during this time.  The Veteran also reported that he began to experience delusions while in service.  The psychologist opined that ". . . [i]n relation to the development of [the Veteran's] mental health problems, based on the information available, we are of the opinion that [the Veteran]'s psychiatric condition is, as likely as not, linked to his military experiences."  

However, the December 2009 psychologist's opinion is also not adequate for VA purposes as it was not based on a complete review of the Veteran's claims file.  It is well established that a thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions); 38 C.F.R. § 4.1 (2010).  The December 2009 psychologist primarily relied on a review of the records provided by the Veteran's representative and the history reported by the Veteran.  The psychologist's opinion was preceded by a detailed list of records available to him for review and it only included VA rating decisions, an October 2005 private psychiatric evaluation report, October 2005 and January 2006 private psychologist's note and letter, a May 2006 statement from the Veteran's representative, and a March 2005 statement submitted by the Veteran.  Additionally, this was the first instance of record that the Veteran reported that he began to experience delusions while in service.  However, this statement is inconsistent with other statements of the Veteran throughout the record.  

Consequently, the Board finds that a remand is warranted for a comprehensive VA psychiatric examination wherein the examiner ascertains whether the Veteran's current psychiatric disorder is related to his military service.


Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded the appropriate VA examination by a psychiatrist or psychologist to determine the etiology of any psychiatric disorder found.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a complete review of the service treatment records and post service medical records, and service personnel records, as well as the Veteran's lay statements at the examination and in the claims file, the examiner must state whether any current psychiatric disorder is related to the Veteran's military service.  Specifically, the examiner must indicate whether the Veteran's currently diagnosed psychiatric disorder represents subsequent manifestations of his difficulties while in service or of the psychiatric condition that was initially diagnosed as "adjustment disorder with depressed mood" after his hospitalization in October 1974.  In rendering the opinion, the VA examiner must take into account and attempt to reconcile the various medical evidence and opinions of record.

A complete rationale and the bases for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

4.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


